Citation Nr: 0218117	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-08 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
for residuals of laceration of the right thigh.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Charles O. Barto, Jr., 
Attorney 


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
June 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions of December 1997 and July 
1998 that denied the veteran's claims for service 
connection for PTSD and for an increased rating for 
residuals of right thigh laceration, respectively.  A 
notice of disagreement with regard to the issue of service 
connection for PTSD was received in December 1997.  A 
notice of disagreement with regard to the issue of an 
increased rating for residuals of right thigh laceration 
was received in January 1999.  A statement of the case, on 
both issues, was issued in April 1999.  A substantive 
appeal, perfecting the veteran's appeal as to both issues, 
was received from the veteran in May 1999.  


REMAND

The Board's preliminary review of the claims file reveals 
that there is an outstanding request for a Board hearing 
in this case.

In March 2002, the veteran's representative notified the 
Board of the veteran's request to cancel his central 
office hearing, which had been scheduled for April 24, 
2002.  He further requested that the veteran be afforded a 
videoconference hearing, to be held at the RO in 
Philadelphia, Pennsylvania.  The requested hearing has not 
been held.  

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the 
RO for the following action:

The RO should take the necessary steps 
to schedule the veteran for a 
videoconference hearing at the earliest 
available opportunity.  Unless the 
veteran or his attorney indicates, in a 
signed writing, that the requested 
hearing is no longer desired, the 
hearing should be held, and the claims 
file thereafter transferred to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West,
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




